                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

MADONNA ISOM                                                                         PLAINTIFF

V.                             CASE NO. 4:17-CV-00703-JM

SHAIR MUHAMMAD; and
ZSM LLC d/b/a USA Tobacco Station 1
d/b/a USA Tobacco Station 2                                                          DEFENDANTS


                                              ORDER

       Following a settlement conference with U.S. Magistrate Judge J. Thomas Ray on

November 8, 2018, the Court has been advised that the parties have resolved their dispute and

wish the case to be dismissed. Therefore, this case is dismissed, with prejudice, and the trial is

removed from the Court’s docket. The Court will retain jurisdiction to enforce the settlement

agreement.

       IT IS SO ORDERED this 14th day of November, 2018.


                                                      ________________________________
                                                      James M. Moody Jr.
                                                      United States District Judge
